Citation Nr: 0402752	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional 0ffice (RO) in 
Denver Colorado, in which the RO granted service connection 
for asbestosis and assigned a non-compensable (0 percent) 
rating.  The veteran seeks a higher initial rating.

This case was the subject of an October 2003 hearing before 
the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A December 1998 private X-ray report indicates that the 
veteran has pleural thickening of the lungs bilaterally 
consistent with previous asbestos exposure, indicating 
asbestos-related disease.  A May 2000 report of an asbestos 
evaluation from a private physician who does not appear to be 
the veteran's treating physician indicates pulmonary function 
testing results of FVC of 52 percent of expected value and 
DLCO of 61 percent.  In February 2001, the veteran submitted 
a claim for service connection for asbestosis; the claim was 
subsequently granted.  By contrast, at a January 2002 VA 
examination, FVC was 88 percent of predicted valued and the 
DLCO measurement was 108 percent of predicted value.  The 
Board does not have the medical expertise to resolve or 
account for the discrepancies between the private and VA 
examinations or determine if the measurements in the VA 
examination report have the same meaning as the measurements 
in the private physician's report.  Further, there are no 
records of treatment for the veteran's asbestosis associated 
with the claims file.  The treatment records should be 
obtained as they will likely contain medical information 
pertaining to the severity of his disability.  Further, at 
his October 2003 Board hearing, the veteran testified that 
his lung disability had recently become worse.  For purposes 
of medical clarification of the level of disability, and 
determining to what extent the disability has worsened, a new 
VA examination is warranted.  See 38 U.S.C.A. § 5103A(d).

Additionally, although the veteran was apprised of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)), in connection with his 
successful claim for service connection for asbestosis, he 
was not apprised of the VCAA with respect to his claim for a 
compensable initial rating for asbestosis.  For his initial 
rating claim, he should be afforded the notification and 
assistance to which he is entitled pursuant to the VCAA.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction a claim for increase, 
the claim shall be denied.


Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

In so doing, the RO's actions should 
include requesting the veteran to obtain 
and submit, or provide sufficient 
releases for the RO to obtain, all 
records of treatment for his asbestosis 
or any other lung disability for the 
period from February 2001 to the present.

Further, at the veteran's October 2003 
Board hearing, the veteran's 
representative made reference to a DLCO 
measurement of 64 percent at the 
veteran's January 2002 VA examination.  
The Board can only find reference to 108 
percent of predicted value and "WNL" 
evaluations as to DLCO in the January 
2002 VA examination report.  The veteran 
and his representative should be informed 
of the Board's reading of the report, and 
be given the opportunity to identify the 
location in the record indicating that 
the DLCO was measured at 64 percent of 
predicted valued at the January 2002 VA 
examination.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary examination for the 
purpose of determining the current 
severity of his service-connected 
asbestosis.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed, to include the December 
1998 private X-ray report indicating the 
veteran to have asbestosis; the June 2000 
evaluation of the veteran's asbestosis by 
a private physician; the January 2002 
report of the VA pulmonary examination; 
and any treatment records associated with 
the claims file.
 
The examiner should perform all necessary 
pulmonary function tests, to include FVC 
and DLCO measurements.  The examiner 
should state which FVC and DLCO 
measurements are appropriate for 
evaluating the veteran's level of 
disability (for example, pre-
bronchodilator or post-bronchodilator).  
In addition to the pulmonary function 
testing, the examiner should provide a 
written evaluation as to his opinion of 
the level of severity of the veteran's 
asbestosis, and his opinion as to whether 
the June 2000 private evaluation and 
January 2002 VA evaluation of the 
veteran's lungs are reconcilable -- such 
as whether the results of the pulmonary 
function studies in June 2000 and January 
2002 simply reflect variations in time in 
the level of severity of the veteran's 
asbestosis symptoms, or reflect 
differences in pulmonary testing 
methodology.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to a compensable initial 
rating for asbestosis with consideration 
of all of the evidence added to the 
record since the Statement of the Case 
(SOC) issued in October 2002.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the October 2002 SOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




